Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
Filed 05/31/19
      05/06/19   Case 19-22805   Doc 20
                                     10
